Per Curiam.
The evidence and the findings of fact have been fully considered; and the conclusion reached is that each and all of appellant’s assignments of error must be overruled. The findings of fact are supported by competent evidence. On the facts so established, the corporate defendant’s activities in North Carolina constituted doing business in North Carolina within the meaning of G.S. 55-38. Hence, there is no occasion to consider the constitutionality of Chapter 1143, Session Laws of 1955.
Affirmed.
Johnson, J., not sitting.